Citation Nr: 0842391	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied service connection for right ear hearing loss.  In 
February 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO (in Las 
Vegas, Nevada).  A transcript of the hearing is of record.

The Board remanded this case for additional development in 
May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has had mild to moderately severe right ear 
hearing loss since July 2002, which is two years after 
service.  The veteran served in the U.S. Air Force as a 
Maintenance Data Systems Analysis Craftsman for 15 years and 
Information Management Craftsman for 5 years.  He testified 
that he worked in a hangar adjoining a flight line his entire 
career with aircraft noise every day.  The service medical 
records show during the entrance examination in October 1977, 
the veteran's pure tone thresholds, in decibels, in the right 
ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5

A June 1994 medical record shows complaints of squeezing ear 
congestion since one week.  The assessment was allergic 
rhinitis.  An April 1998 medical record shows complaints of 
sinus problems and difficulty hearing.  On objective 
evaluation, the veteran's cerumen was impacted.
 
At the November 1999 discharge examination, the veteran's 
pure tone thresholds, in decibels, in the right ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
0
0

The veteran testified that he failed a hearing test six 
months after discharge when he applied for a position at the 
Transportation Security Administration.  The RO asked the 
veteran to authorize VA to obtain these records but the 
veteran has not submitted the requisite VA Form 21-4142.  The 
veteran also testified at a July 2005 RO hearing that he 
presently worked as an insurance agent and store manager and 
had no noise exposure at this job.

A March 2008 VA examination was provided to assess the 
etiology of the veteran's right ear hearing loss, which was 
negative.  However, there are a couple of problems with this 
examination.  First, the examiner indicated that the claims 
file was not available for review; so the complaints of 
difficulty hearing in service were not considered.  The 
examiner submitted an addendum to this report noting all of 
the hearing tests that were provided in service.  It is not 
clear if the examiner had access to the entire claims folder 
or just these examination findings.  Second, the examiner 
based the opinion that the right ear hearing loss was not 
related to service on the normal hearing examinations in 
service.  VA laws and regulations, however, do not require 
in-service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  

Instead, "where the regulatory threshold requirements for 
hearing disability are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though still 
not meeting the requirements for 'disability' under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes."  Hensley v. Brown, 5 
Vet.App. 155, 159 (1993) (quoting from a brief of the VA 
Secretary).

In this case, the veteran's right ear puretone thresholds at 
500 Hertz went from 5 decibels at entry into service to 20 
decibels at discharge from service.  He had significant 
exposure to acoustic trauma in service, as well as findings 
of trouble hearing in 1994 and 1998, possibly associated with 
allergic rhinitis and/or sinus problems.  After service, a 
July 2002 audiologist found that the mild to moderately 
severe right ear hearing loss findings might be attributed to 
hearing loss but retrocochlear pathology could not be ruled 
out.  

Another medical examination should be provided so that all of 
the medical evidence of record can be considered in 
determining the etiology of the veteran's right ear hearing 
loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA audiology 
examination to determine the etiology of 
the right ear hearing loss.  An opinion 
should be provided on whether the current 
right ear sensorineural hearing loss is at 
least as likely as not related to service.  
If, in the opinion of the examiner, the 
veteran's hearing loss is not related to 
service, the examiner should positively 
state the cause of the right ear hearing 
loss which is first shown approximately 
two years after the veteran's discharge 
from 22 years of active service.

The claims file must be reviewed in 
conjunction with this examination.  A 
rationale for all opinions must be 
provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



